department of the treasury internal_revenue_service tax exempt government entities irs release number release date uil code date date employer 1d number person to contact id number contact telephone number form you must file tax years dear this is our final_determination that you don't qualify for tax-exempt status under sec_501 of the internal_revenue_code the code we made this determination for the following reasons you failed to establish that your income does not inure to the benefit of private individuals and shareholders which is prohibited by sec_501 including operating for the benefit of a for-profit business which is prohibited by sec_501 finally you are not organized exclusively for charitable and educational_purposes as required by sec_501 in addition you are operated for a substantial private purpose because you don't qualify as a tax-exempt_organization under sec_501 of the code donors can't deduct contributions they make to you under sec_170 you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed above within days from the date of this letter unless you request an extension of time to file if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the 91st day after the date we mailed this letter to you contact the clerk of the appropriate court for rules on initiating suits for declaratory_judgment you still must file returns and pay taxes if you file a declaratory_judgment suit under sec_7428 we'll make this letter and our proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after redacting identifying information please read the enclosed notice notice of intention to disclose and review the letters that show our proposed redactions if you disagree with our proposed redactions follow the instructions in notice on how to notify us if you agree with our redactions you don't need to take further action letter catalog number 66399y if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call customer service pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite- sincerely tamera ripperda director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination organization is not exempt under sec_50l c -after protest letter catalog number 66399y department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend you gym dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you were organized as a nonprofit corporation to foster the education and development of children’s interest by participating in the activities of dance gymnastics tae kwon do child care tumbling cheer and other children’s social athletic events in your application you described yourself as a parent led booster club your articles contained the proper clauses concerning inurement political activities and dissolution your articles create a single class of members consisting of those who pay the annual membership fee your by-laws further define member as the parent or legal guardian of a child who is currently enrolled in and actively participating in a program at a gymnastic complex with a name similar to yours gym’ members elect your directors and the directors chose your officers the by- laws create four standing committees nominating competition fundraising and spirit travel and event the duties of the spirit committee include advising the board on matters pertaining to publicity for gym one of your directors owns the gym at which the children of your members take lessons and compete your biggest category of expense is fundraising you spent more than dollar_figure to raise over dollar_figure your other expenses totaled less than dollar_figure most of which paid for assistance in applying for exempt status you do not directly provide athletic events or sporting activities or teach athletics rather you explain that you help raise funds to help the athletes perform at competitions parents sell things such as steak cookbooks soup and coupon books to friends family neighbors and coworkers the money that each family raises by participating in your fundraising events is earmarked for that family and goes towards their child’s competition fees your goal is to help alleviate some of the financial burden it costs to compete at these events families that do not participate in the fundraisers are responsible to pay for the portion of their child’s competition and coaches fees as you explain we facilitate the fundraisers and the parents participate in these fundraisers we put on for them to help raise money for their children to compete we keep track of their fundraising for them and the money goes towards their children’s competition and coaching fees you do not currently provide any scholarships in the future you would like to solicit sponsorships from local businesses with banners hanging in the gym advertising on parent t-shirts and links from your website to the company website law sec_501 describes organizations organized and operated exclusively for religious charitable scientific testing for public safety literary or education purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be described in sec_501 an organization must be both organized and operated for one or more of the purposes specified in that section sec_1_501_c_3_-1 describes the organizational requirements for an exempt entity including the required provisions for its articles of incorporation sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 describes various exempt purposes including charitable controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirement of this subsection the burden_of_proof is on the organization to show that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons sec_1_501_c_3_-1 defines charitable in its generally accepted legal sense and as including advancement of education and science sec_1_501_c_3_-1 provides that the term educational relates to instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community a the revrul_69_175 1969_1_cb_149 describes an organization created to provide bus transportation for school children to a tax-exempt private school the organization was formed by the parents of pupils attending the school the organization provided transportation to and from the school for those children whose parents belonged to the organization parents were required to pay an initial family fee and an additional annual charge for each child the irs determined that when a group of individuals associate to provide a cooperative service for themselves they are serving a private interest revrul_71_395 1971_2_cb_228 holds that a cooperative art gallery formed and operated by a group of artists for the purpose of exhibiting and selling their works does not qualify for exemption under sec_501 the irs concluded that the cooperative gallery served the private purposes of its members even though the exhibition and sales of paintings were also educational in some respects in 46_tc_47 the court considered a collective organization created to dredge waterways the majority of the funds for this activity came from owners of property adjacent to the waterways the court found that the primary beneficiaries were the adjacent property owners any benefit to the general_public because these dredged waterways would be a safe_harbor for boats during a storm was secondary therefore the organization was not exempt because of the significant private benefit provided in 71_tc_202 the court held an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops was operated for exclusively charitable purposes within the meaning of sec_501 the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in disadvantaged communities the organization marketed only handicrafts it purchased in bulk from a community of craftsmen the court concluded that the overall purpose of the activity was to benefit disadvantaged communities the method it used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans in 78_tc_280 the tax_court referred to black’s law dictionary to define benefit and conclude that the private benefits referred to in the treasury regulations for exempt_organizations were not unconstitutionally vague in p l l scholarship v commissioner t c an organization operated bingo_games at a bar for the avowed purpose of raising money for scholarships the board included the bar owners the bar’s accountant also a director of the bar as well as two others the court reasoned that because the bar owners controlled the organization and appointed the organization’s directors the activities of the organization could be used to the advantage of the bar owners the organization claimed that it was independent because there was separate_accounting and no payments were going to the bar the court was not persuaded a realistic look at the operations of these two entities however shows that the activities of the taxpayer and the pastime lounge were so interrelated as to be functionally inseparable separate accountings of receipts and disbursements do not change that fact the court went on to conclude that because the record indicates that it substantially benefited private interests exemption was properly denied in church by mail inc v commissioner t c memo affd 765_f2d_1387 cir the tax_court found that a church was operated with a substantial purpose of providing a market for an advertising and mailing company owned by the same people who controlled the church the church argued that the contracts between the two were reasonable but the court_of_appeals pointed out that the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church wendy parker rehab found inc v comm tcmemo_1986_348 concerned an organization created by a family to aid an open-ended class of victims of coma however the organization stated that it anticipated spending percent of its income for the benefit of wendy parker significant contributions were made to the organization by the parker family and the parker family controlled the organization wendy's selection as a substantial recipient of funds substantially benefited the parker family by assisting with the economic burden of caring for her the benefit did not flow primarily to the general_public as required under sec_1_501_c_3_-1 therefore the foundation was not exempt under sec_501 the court in capital gymnastics booster club v comm t c memo analyzed the fundraising activity of a gymnastic booster club parent-members sold items and were awarded points in proportion to the profit that the family generated each point was valued at dollar_figure and used to offset the family’s assessed costs of competition for their children parents who did not fundraise did not receive a benefit from the activity they were responsible for writing a check to the organization for the full assessment for their children the court held that the fundraising structure allowed assets of the organization to inure to the members who control the organization rationale congress specifically identified fostering amateur sports as an exempt_purpose that would entitle an organization to exempt status if it meets the other requirements of sec_501 you are properly organized for exempt status but because your manner of operation provides inurement to your members and private benefit to a business owned by one of your directors we cannot recognize you as exempt under sec_501 an exempt_organization must operate exclusively for public good if an entity operates for the benefit of specific individuals it is not operating exclusively for exempt purposes sec_1 c -1 d ii the regulations clarify that an organization may not operate for the benefit of its creators or other designated persons those with control_over the organization such as members directors or officers may not direct income assets or any advantage profit fruit privilege gain or interest 78_tc_280 membership organizations that primarily benefit their own members have long been denied exempt status revrul_69_175 1969_1_cb_149 parent-organized bus transportation to their children’s private school revrul_71_395 1971_2_cb_228 cooperative art gallery to sell members’ art ginsburg v commissioner 46_tc_47 dredging primarily benefited adjacent landowner-members an organization may not operate to benefit specific designated persons even if they are members of a charitable_class for example because a foundation established to raise money for people in comas expended a significant portion of organizational funds on the daughter of the founders it was held not exempt wendy parker tcmemo_1986_348 your purpose is to assist your members fulfill a financial obligation for their children fundraising is your primary activity you facilitate and put on fundraisers and the majority of your budget is spent on fundraising evidently you are using your funds your time and your exempt status to provide fundraising opportunities for your parents however the money that they make in your name does not go into your general budget rather you keep an accounting of how much revenue each member brings in and permit each member to apply that revenue to the cost of athletic competitions for their children members who do not fundraise pay the cost of competitions from their own funds you do not provide scholarships to any family you do not jointly fundraise for the organization and then allocate to all equally or based on need or merit the benefit from the fundraising activity is allocated in direct proportion to the participation of the family an athletic booster club similar to yours was the subject of a recent opinion from the tax_court capital gymnastics booster club v comm t c memo the judge described the system by which the club kept track of how much each family raised so that it could allocate a proportionate amount of the club’s funds to pay for that family’s competition expenses he concluded that even though the ciub did not distribute cash to the member parents the arrangement resulted in inurement to them although the club conducted some activities that benefited all members and generally fostered amateur athletics a primary activity was raising money to relieve the financial obligations of its fundraising members therefore he affirmed the decision of the irs denying exempt status to the booster club you also devote a significant amount of time and resources to assisting your members raise money for their own children’s competition expenses therefore the same legal conclusion applies to your application_for exempt status although the capital gymnastics booster club opinion was issued last year it builds upon and validates the longstanding legal position of the service regarding operation for the benefit of members and other insiders this position was explained and approved in the revenue rulings and cases referred to above among others in addition to the benefit to all your fundraising members you provide a special benefit to the director who owns the gymnasium where all of the children of your members take lessons and compete an exempt_organization may not operate to direct funds business or other_benefits to a commercial entity p l l scholarship v commissioner events to raise funds for scholarships benefit affiliated bar t c church by mail owners of printing and mailing service benefited from business directed to it from church they also controlled the fact that all of the money that you raise enables athletes to compete on teams sponsored by the gym is a substantial private benefit you also referred to using of the membership fee to be used towards upkeep of equipment they use for competing each year it is not clear whether you were referring to equipment owned by the gym if so it would be additional inurement to a director and benefit to a commercial entity because you significantly benefit your members rather than operating exclusively for exempt purposes we cannot recognize you as exempt under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted ail of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen schiller acting director exempt_organizations rulings and agreements
